     Case 3:20-cv-01929-CAB-WVG Document 48 Filed 08/11/21 PageID.397 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    GOPHER MEDIA, LLC,                                   Case No.: 20-CV-1929-CAB-WVG
12                                        Plaintiff,
                                                           ORDER SETTING DEADLINE TO
13    v.                                                   (1) FILE JOINT MOTION TO
                                                           DISMISS OR (2) LODGE JOINT
14    ADIT, et al.,
                                                           DISCOVERY PLAN AND APPEAR
15                                     Defendants.         FOR TELEPHONIC CASE
                                                           MANAGEMENT CONFERENCE
16
17
18
19          On August 10, 2021, this Court convened a telephonic joint status conference
20    pursuant to its August 6, 2021 Order. (Doc. No. 46.) Pamela Chalk appeared for Plaintiff.
21    Kevin Brown appeared for Defendants. The Parties confirmed they are at an impasse
22    regarding fulfilling certain terms of the settlement agreement referenced in their May 20,
23    2021 Notice of Settlement. (Doc. No. 39.) In doing so, the Parties averred their willingness
24    to meet and confer to resolve all terms that are presently in dispute. Given this case’s status,
25    the Court ORDERS counsel to identify all specific settlement terms at issue and meet and
26    confer over each term in a good-faith effort to resolve all outstanding conflicts with finality.
27    Should such resolution be reached, the Parties are ORDERED to file a joint motion to
28    dismiss this case with prejudice no later than 5:00 p.m. on Tuesday, August 17, 2021. If

                                                       1
                                                                                  20-CV-1929-CAB-WVG
     Case 3:20-cv-01929-CAB-WVG Document 48 Filed 08/11/21 PageID.398 Page 2 of 2



 1    resolution is not reached, the Parties are ORDERED to lodge a joint discovery plan that
 2    complies with all applicable rules, including this Court’s Civil Chambers Rules, no later
 3    than 5:00 p.m. on Tuesday, August 17, 2021.
 4          If the Parties lodge a joint discovery plan, counsel for the Parties are ORDERED to
 5    appear for a telephonic Case Management Conference (“CMC”) on Wednesday, August
 6    18, 2021, at 3:00 p.m. Further, no later than 5:00 p.m. on Tuesday, August 17, 2021,
 7    counsel shall lodge their appearances and the telephone numbers at which they can be
 8    reached directly without fail for purposes of the August 18, 2021 telephonic CMC.
 9    Chambers will initiate the CMC, if there is to be one.
10          IT IS SO ORDERED.
11    Dated: August 11, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                             20-CV-1929-CAB-WVG
